DETAILED ACTION
This office action is in response to the application filed on 12/23/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application number 61/506,838 filed on 07/12/2011.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 recite the phrase “computer readable medium” which under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. patent Application No. 17/193,409. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent Application No. 17/193,409.


Instant Application 
U.S. patent Application No. 17/193,409
Claim 1: A method comprising: receiving, by one or more processors, a video data that includes a largest coding unit (LCU); performing, by the one or more processors, intra-prediction on each coding unit (CU) of the LCU beginning with a smallest size CU to determine an intra-prediction coding cost for each of the CUs;
Claim 1: A method comprising: performing intra-prediction on a plurality of coding units (CUs) of a largest coding unit (LCU) to determine an intra-prediction coding cost and a prediction unit (PU) partition type for each of the plurality of CUs, wherein the plurality of CUs includes a smallest CU and the performing intra-prediction begins with the smallest CU; 

performing, by the one or more processors, inter-prediction on each CU of the LCU beginning with the smallest size CU to determine an inter-prediction coding cost for each of the CUs; selecting, by the one or more processors, a best prediction mode for each CU of the LCU based on the inter-prediction coding cost for each of the CUs and the intra- prediction coding cost for each of the CUs;
storing the intra-prediction coding cost and the PU partition type for the plurality of CUs; performing inter-prediction on the plurality of CUs to determine an inter-prediction coding cost for each of the CUs in the plurality of CUs;
determining, by the one or more processors, whether a current CU is a parent CU; and in response to determining the current CU is the parent CU, selecting, by the one or more processors, a CU partition.
and performing CU partition selection on the plurality of CUs based on the stored intra- prediction coding cost and PU partition type for each of the plurality of CUs and the inter-prediction coding cost for each of the plurality of CUs to determine a CU partition.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action.
Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: selecting, by the one or more processors, a best prediction mode for each CU of the LCU based on the inter-prediction coding cost for each of the CUs and the intra- prediction coding cost for each of the CUs; determining, by the one or more processors, whether a current CU is a parent CU; and in response to determining the current CU is the parent CU, selecting, by the one or more processors, a CU partition.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481